Citation Nr: 0813524	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-04 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence have been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Entitlement to service connection for depression 
secondary to a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1985 to May 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board notes that the veteran requested to be scheduled 
for a travel Board hearing at the local VA office in her 
January 2006 VA Form 9.  However, the record reflects that 
the veteran failed to appear for the Board hearing that was 
scheduled in August 2007 and the veteran has not provided an 
explanation for her absence.  Accordingly, the veteran's 
hearing request is withdrawn.


FINDINGS OF FACT

1.  A June 1997 rating decision denied the veteran's claim of 
entitlement to service connection for a back disability.

2.  Evidence associated with the claims file subsequent to 
the June 1997 rating is not material and does not raise a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for a back disability.

3.  There is no competent medical evidence of a diagnosis of 
depression.   


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a back disability is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.104; 3.156 (2007).

2.  A depressive disorder is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and her or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A December 2004 VCAA letter informed the appellant of what 
evidence was required to substantiate her claim for service 
connection for depression.  This letter also informed the 
veteran of her and VA's respective duties for obtaining 
evidence.  The VCAA letter requested the veteran to provide 
any evidence in her possession and she was informed that it 
was ultimately her responsibility to ensure that VA received 
any evidence not in the possession of the Federal government.  

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for entitlement to service 
connection for a back disability.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In this case, the notice letter provided 
to the veteran in December 2004 included the criteria for 
reopening the previously denied claim of entitlement to 
service connection for a back disability, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided, as the veteran 
was informed about what evidence is necessary to substantiate 
the elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the Board finds that the requirements of VCAA regarding the 
duty to notify have been met and that VA has no further duty 
prior to Board adjudication.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claims, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

With regard to the duty to assist, the claims file contains 
service medical records, a report from the medical board, 
and a VA spine examination.  The VA did not provide a VA 
examination for the veteran's claim for entitlement to 
service connection for depression.  The VA is required to 
provide a VA examination where the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but the evidence contains lay 
or medical evidence of a current disability or persistent or 
recurrent symptoms of a disability, the veteran suffered an 
event, injury or disease in service, and indicates that the 
claimed symptoms are associated with the established event, 
disease or injury in service or for another service-
connected disability.  See 38 C.F.R. § 3.59(c)(4).  The 
evidence of record does not show evidence of a current 
disability or statements that contend persistent or 
recurrent symptoms related to depression.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  There is no indication 
of an association between the established event or injury in 
service and the current claim for depression.  Id.  
Furthermore, as the veteran is not service-connected for any 
disability, there is no indication of an association between 
a service-connected disability and the claim for depression.  
Id.  Additionally, the claims file contains the veteran's 
statements in support of her claim and copies of two letters 
from the veteran's mother to her Congressmen.  The Board 
notes that the veteran mentioned in her claim that she is 
receiving treatment for her pain.  However, the veteran 
failed to provide the private medical records or fill out 
the form to release the private medical records provided by 
the VA with the request for such information.  There is no 
other indication in the file that there are additional 
relevant records that have not yet been obtained.  Based on 
the foregoing, the Board finds that all relevant facts have 
been developed properly and sufficiently in this appeal and 
no further development is required to comply with the duty 
to assist the veteran in developing the facts pertinent to 
her claim. 

II.  New and Material Evidence

An unappealed rating decision in June 1997 denied the 
veteran's claim of entitlement to service connection for a 
back disability on the basis that the veteran did not have a 
current back disability and that the condition identified in 
the military service medical records was considered a 
congenital or developmental defect unrelated to military 
service.  The relevant evidence of record at the time of the 
June 1997 rating decision consisted of service medical 
records, a report from the medical board, and the veteran's 
statement in support of her claim.  The veteran did not file 
a timely notice of disagreement after the June 1997 rating 
decision.  Therefore, the June 1997 rating decision is final 
based on the evidence then of record.  38 U.S.C.A. § 7105; 39 
C.F.R. § 20.1103.  

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A  5108.   
"New" evidence means existing evidence not previously 
submitted to the VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  39 C.F.R. § 3.156.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  
Competency of new evidence, however, is not presumed. 

Although the RO reopened the claim of entitlement to service 
connection for a back disability, this decision is not 
binding on the Board.  The Board must first decide whether 
evidence has been received that is both new and material to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  Consequently, the Board will adjudicate the 
question of whether new and material evidence has been 
received.

In November 2004, a claim to reopen the issue of entitlement 
to service connection for a back disability was received.  
Evidence of record subsequent to the June 1997 rating 
decision includes the veteran's statements in support of her 
claim, two letters from the veteran's mother to her 
Congressmen, and a January 2005 VA spine examination.  All of 
the evidence received since the June 1997 rating decision is 
new in that it was not of record at the time of the June 1997 
decision.  

However, none of the evidence received since the June 1997 
rating decision is material, as it does not provide medical 
evidence that the veteran has a current back disability.  The 
January 2005 VA examination noted that the veteran had 
chronic low back pain with a history of degenerative disk 
disease of the lumbar spine.  The Board finds that the 
diagnosis of chronic back pain is not competent evidence of a 
current back disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) (holding that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted), appeal dismissed, 259 
F.3d 1356 (Fed. Cir. 2001).  Furthermore, the January 2005 x-
ray results revealed normal alignment, intervertebral disc 
spaces were preserved, vertebral body heights well 
maintained, and no fusion identified.  There is no other 
competent medical evidence of record that shows the veteran 
has a current back disability.  Accordingly, the evidence 
received since the June 1997 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claim.  

As the additional evidence received subsequent to the June 
1997 rating decision is not material and does not raise a 
reasonable possibility of substantiating the veteran's claim, 
it does not constitute new and material evidence sufficient 
to reopen the veteran's claim of entitlement to service 
connection for a back disability.  The benefit of the doubt 
doctrine is not for application, because new and material 
evidence to reopen the finally disallowed claim has not been 
submitted.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Merits of the Claim for Service Connection

The veteran filed a claim in November 2004 for depression 
secondary to her back disability.  The RO denied service 
connection for depression in March 2005.  The veteran appeals 
this decision.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice- 
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.

The Board also notes that service connection may be granted 
for disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order for the veteran to be entitled to service connection 
for depression, the medical evidence must show a diagnosis of 
depression.  There is no competent medical evidence of record 
that shows the veteran is diagnosed with depression.  The 
only evidence supporting a finding of a current diagnosis of 
depression is the lay statements from the veteran.  Lay 
persons can provide an account of a veteran's symptoms.  
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, 
lay assertions regarding medical matters such as the 
diagnosis of a disability have no probative value because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 494-95.  The lay 
evidence offered by the veteran does not prove a diagnosis of 
depression.  In the absence of a present disability there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

The dispositive consideration, however, is that the veteran 
is not service-connected for any disability, including a back 
disability.  Thus, service connection for depression 
secondary to a service-connected disability is denied as a 
matter of law.  See 38 C.F.R. § 3.310.    

Without evidence of a current disability, the Board must find 
that the entitlement to service connection for depression is 
not warranted.  The benefit of the doubt doctrine is not 
applicable in this case, because the preponderance of the 
evidence is against the claim for service connection.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  



	(CONTINUED ON NEXT PAGE)








	
ORDER

1.  New and material evidence having not been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a back disability is denied.

2.  Entitlement to service connection for depression is 
denied.  




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


